El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan, Sección Primera, dictó sentencia en este pleito en 31 de mayo de 1918, declarando sin lugar la demanda con las costas al demandante. Pre-sentado después por el demandado su memorandum de las costas cansadas incluyó en él nna partida de $500 por los honorarios de sn abogado la qne impugnó el demandante fundándose en qne la sentencia no le condenó al pago de honorarios de abogado. La corte inferior lá aprobó, sin embargo, teniendo en cuenta la ley aplicable tal como se en-cuentra enmendada y los trabajos realizados por los' aboga-dos según consta en el procedimiento pero, la rebajó a la cantidad de $400, resolución que fué apelada por el deman-dante.
Cuando se dictó la sentencia que condenó al demandante al pago de costas estaba en vigor la Ley No. 15 de 19 de noviembre de 1917 que enmendando el artículo 339 del Código de Enjuiciamiento Civil, la ley de marzo 18, 1908, y derogando expresamente toda ley o parte de ella que se opu-siere a dicha ley dispuso que las costas se reclamarán por la parte a la cual hayan sido concedidas, entregando al secre-tario de la corte en que se hubiere dictado sentencia en pri-mera instancia un memorandum de dichas costas, de los de-sembolsos necesariamente hechos por el reclamante en el pleito y del montante de los honorarios de su letrado, la veracidad del cual memorandum deberá ser jurada por la parte o su abogado. Contiene esa ley otros particulares que no necesitamos consignar ahora y la disposición de que nada de lo en ella contenido podrá entenderse en el sentido de permitir que los honorarios de abogados se incluyan en las costas impuestas contra un demandado que no hubiere com-parecido en el pleito o procedimiento.
*660De acuerdo, pues, cou la Ley No. 15 citada, la condena de costas comprende también el pago de los desembolsos ne-cesariamente becbos por la parte a quien fueron concedidas y el de los honorarios de su letrado por lo que no cometió error la corte inferior al aprobar la partida de honorarios de abogado del demandado por cuanto el apelante fue con-denado a pagar costas.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.